Citation Nr: 1123896	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for PTSD and denied a TDIU.

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, panic attacks more than once per week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran contends that his PTSD has worsened beyond the current 50 percent rating.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

On May 2008 VA examination, the Veteran reported that he had sought counseling for his psychiatric symptoms and that the sessions seemed to help.  He took anti-anxiety medication.  His current PTSD symptoms included recurrent intrusive thoughts; recurrent dreams; intense psychological distress at exposure to cues that symbolized the traumatic event; avoidance of stimuli that reminded him of the event, including conversations, thoughts, activities, and places that reminded him of the traumatic event; diminished interest in participation in significant activities; feeling of detachment from others; restricted affect; sense of foreshortened future; sleep trouble; irritability and outbursts; difficulty concentrating; and hypervigilence.  The symptoms were described as chronic and occurring on a daily to weekly basis.  

With regard to his social history, he reported that he was currently going through a divorce and had a strained relationship with his son.  The divorce was the result of a chronic marital conflict.  He reported that he had no friends and could not be around other people.  He loved to fish and had gone fishing recently for the first time in years.  

Mental status examination revealed that he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was tense.  His speech was spontaneous, clear, and coherent.  He was cooperative, friendly, and attentive.  His affect was constricted.  He was intact to time and place.  His thought process was rambling.  The content was unremarkable.  There were no delusions.  He understood that he had a problem.  He suffered from insomnia that was controlled with sleep medication.  There was no evidence of inappropriate behavior, obsessive behavior, or homicidal or suicidal thoughts.  His impulse control was good.  His memory was normal though his recent memory was mildly impaired.  

After administering psychiatric testing, and reviewing the claims file, the examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 50.  The examiner concluded that the Veteran's prognosis was guarded due to the severity of his symptoms.  However, there was no evidence that his PTSD symptoms caused total occupational and social impairment, or that they resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was reduced reliability and productivity due to the Veteran's severe difficulty in establishing and maintaining effective work and social relationships, and his disturbance in mood and motivation.  

VA treatment records show that the Veteran sought mental health counseling on a consistent basis.  In May 2008, he was working on the process of opening up and working through his PTSD symptoms.  He was described as being appropriately dressed and conversational.  His conversation was relevant.  His affect was dull and flat.  His eye contact was good and his memory appeared to be intact.  Overall, he was relaxed in posture and active and cooperative in the session.  He was normalized.  The session focused on his system of denial and projection in terms of processing and making decisions.  The impression was PTSD and a GAF score of 53 was assigned.  In September 2008, the Veteran relayed an interest in working through his psychiatric symptoms in order to possibly reconcile with his ex-wife.  He was enrolled in an educational treatment group in order to better work through his symptoms.  He was appropriately dressed and groomed.  His conversation was relevant to his problems and concerns.  However, he did not appear social or friendly and showed dull and flat affect and an irritable, angry, and frustrated mood.  His eye contact was good and his memory appeared intact.  He denied any suicidal or homicidal ideations.  He was normalized and was cooperative throughout the session.  A GAF score of 50 was assigned.  

Subsequently, the Veteran attended group therapy sessions and was each time assigned a GAF score of 54.  In November 2008, the Veteran reported that he was doing well in his PTSD group but was anxious about moving to the next group related to processing.  His anxiety was discussed and allayed.  He was interested in being referred to a VA hypnotherapist.  The Veteran appeared neatly groomed and was cooperative during the session.  He was focused on working on his areas of interest, though his affect was dull and flat.  His eye contact was good and he appeared relaxed.  A GAF score of 54 was assigned.  

The Veteran then began to attend group therapy sessions related to processing PTSD experiences.  His GAF score continued to be 54 and he was described as normalized, not in any acute distress.  In May 2009, the Veteran discussed a new romantic relationship.  He felt avoidance and anxiety when discussing Vietnam events.  He wanted to continue with hypnotherapy.  His affect appeared to be flat and dull.  His overall mood was anxious.  His eye contact was good and his memory was basically intact.  He denied any suicidal or homicidal ideations.  He was cooperative and normalized.  A GAF of 55 was assigned.  In June 2009, the Veteran presented for a trial of hypnosis.  He reported that he had chronic back pain that worsened his PTSD.

In June 2009, the Veteran initiated psychiatric sessions at the VA.  He had PTSD symptoms of nightmares, poor sleep, hypervigilence, and was emotionally cut-off.  He coped with his symptoms by keeping busy, being a workaholic, and avoiding his family.  He stayed away from crowds.  He stated that he "can't love," and avoided attachments.  He had chronic pain from a back disability and Pott's disease.  He appeared alert, oriented, and appropriately dressed.  His mood was euthymic.  His affect was smiling.  He was not entirely forthcoming about his history.  It was recommended that he take only Prozac.  In a July 2009 counseling session, the Veteran reported that he continued to be in a romantic relationship.  The Veteran worked on his communication and skills and worked on the concepts on internal monitoring.  He appeared appropriately dressed and groomed.  His affect was dull and flat and he appeared anxious.  His eye contact was good and his memory appeared to be basically intact.  He was an active and cooperative participant and was normalized.  A GAF score of 57 was assigned.  VA treatment records dated until March 2010 show that the Veteran continued to work on his ability have insight into his psychiatric status and to work on his symptoms.  

In February 2010, the Veteran's private psychiatrist submitted a psychiatric evaluation.  It was noted that the Veteran suffered from a severe anxiety disorder, a somatoform disorder, and PTSD.  He had somatic-like delusions that were related to his severe and chronic back pain.  His mental condition had been aggravated by failure to resolve infection and abscess treatment concerns, feeling like he was afraid of being "eaten alive by infection."  With regard to his PTSD, he generally felt rage and anger related to being mistreated by the system.  The psychiatrist concluded that the Veteran was totally disabled due to his psychiatric and medical conditions.  In December 2010, the Veteran submitted a medical statement referencing his history of electroconvulsive therapy in the 1990s and early 2000s.

In this case, the Veteran has been assigned GAF scores ranging from 50 to 57.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995). 

Under DSM-IV, GAF scores of 41 to 50 indicate serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating higher than 50 percent for PTSD.  The evidence as a whole does not demonstrate that the Veteran's psychiatric symptoms meet the criteria for a 70 percent rating.  Although the Veteran's psychiatric condition produces occupational and social impairment, with deficiencies in the areas of work, family relations, judgment, thinking, and mood, those symptoms are accounted for in the 50 percent rating.  The evidence does not show psychiatric deficiencies such as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  To the contrary, VA treatment records and VA examination show that the Veteran had appropriate hygiene, did not suffer from obsessional rituals, and had normal speech and conversation.  There is no indication that his panic or depression resulted in his inability to be independent, nor is there an indication of impaired impulse control or spatial disorientation.  Although the Veteran suffers from a flattened and dull affect, and suffers from PTSD symptoms that affect his ability to be around others and impacts his ability to adapt to stressful circumstances, those symptoms do not appear to be so severe as to warrant a higher rating.  The Veteran has been shown to have the ability to start and maintain a romantic relationship, to work efficiently on his psychiatric symptoms, and to live independently.  He has consistently been described as normalized in his counseling sessions and there has not been an indication that has acted inappropriately.  His cooperation and interest in seeking psychiatric treatment demonstrates his ability to understand his psychiatric condition and his ability to establish relationships with his counselors at the VA.  With respect to his occupational impairment, the evidence demonstrates that the Veteran's occupation ended due to a physical injury and the psychiatric symptoms that accompanied that injury.  Thus, although the Board is aware that the Veteran suffers from chronic PTSD, as concluded on 2008 VA examination, the evidence does not support a finding that his PTSD symptoms result in significant deficiencies in judgment, thinking, family relations, work, mood or school, as is required for the next highest rating.  

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In this case, the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's PTSD, but findings supporting a rating in excess of 50 percent have not been documented.  Therefore, the Board finds that referral for assignment of an extraschedular rating for PTSD is not warranted. 

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's PTSD has not warranted a rating higher than 50 percent.  The preponderance of the evidence is against the Veteran's claim for increase and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in April 2008 and May 2009; and a rating decision in May 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to each of these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

An increased rating, higher than 50 percent, for PTSD is denied.
REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for a TDIU.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Veteran has been granted a 50 percent disability rating for his PTSD.  Accordingly, he does not meet the schedular requirements to be considered for a TDIU rating.  The issue is whether the Veteran's service-connected disability nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.  The Board finds that the record requires clarification. 

The Veteran contends that he is unemployable due to his PTSD.  He contends that because of his PTSD, he is unable to work with others and must be alone.  In December 2010, the Veteran's private psychiatrist submitted a statement that the Veteran was unemployable and was not a candidate for vocational rehabilitation due to his psychiatric disorders and chronic pain syndrome.  He felt abandoned by the system after he sustained his on-the-job back injury and that feeling had contributed to his current mental disorder.  However, on May 2008 VA examination, the Veteran's PTSD was not found to cause total occupational impairment.  

A VA examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disability alone on his ability to obtain and retain employment.  Because the authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance, the correct course of action for the Board where it finds that entitlement to an extra-schedular evaluation may be present is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, and because it appears that the Veteran is no longer working, the prudent and thorough course of action is to afford the Veteran an examination on remand, to ascertain the impact of his service-connected disabilities on his unemployability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the impact of his service-connected PTSD on his unemployability.  The examiner must evaluate and discuss the effects of Veteran's service-connected disability on his employability.  The examiner should opine as to whether the Veteran's service-connected disability, without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  The examiner should review the claims folder and the examination report should indicate that review. 

2.  Then, readjudicate the Veteran's claim.  Determine whether referral of the claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for consideration is warranted.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


